Citation Nr: 0028488	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative left knee chondromalacia patella with 
degenerative joint disease.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1987 to 
December 1990, with more than fives years of prior active 
service.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) San Francisco Regional 
Office (RO), which granted service connection for 
postoperative left knee chondromalacia patella with 
degenerative joint disease and for bilateral hearing.  Both 
disabilities were assigned noncompensable ratings with which 
the appellant disagreed and this appeal ensued.  By January 
1992 rating decision, the RO increased the left knee 
disability rating to 10 percent; in December 1997, it again 
increased the rating to 20 percent.  Thus, the issues for 
appellate review are as stated on the title page of this 
decision.  

A separate procedural matter involving a claim of service 
connection for headaches requires brief discussion.  By 
January 1992 rating decision, the RO denied the appellant's 
claims seeking service connection for headaches.  He 
appealed, and by December 1993 decision the RO granted 
service connection and assigned it a noncompensable 
evaluation.  That decision constituted a full award of the 
benefit (service connection) sought on appeal, see Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); the Board has no 
jurisdiction over the service-connection claim.  

The Board cannot exercise jurisdiction over a "down-stream" 
issue, such as an increased rating claim, without the 
appellant first perfecting an appeal as to that issue.  See 
38 C.F.R. § 20.200; Grantham, 114 F.3d at 1158-59 (service 
connection, increased evaluation, and effective date aspects 
of a disability all require separate notices of 
disagreement).  Following the December 1993 hearing officer's 
decision, and before the Grantham decision was promulgated, 
the RO acted in accordance with this principle.  Then in 
December 1996, pursuant to VA policy at the time and with the 
appellant not having filed a notice of disagreement, it 
issued a supplemental statement of the case concerning a 
claim seeking a compensable evaluation for headaches.  The 
supplemental statement of the case informed him that the 
filing of a substantive appeal was optional and that he could 
provide additional evidence or argument within the following 
60 days.  He did not submit any additional evidence or 
argument within that period, and in a July 1997 statement 
simply indicated that VA should have all records pertinent to 
a claim regarding headaches.  The RO again denied a 
compensable evaluation in a November 1998 rating decision, 
which it addressed in a November 1999 supplemental statement 
of the case.  The cover letter to this supplemental statement 
of the case informed him that, as he had filed a substantive 
appeal, a response was not required.  Thereafter, the only 
response consisted of his representative's March and 
September 2000 statements.  

From these facts, it appears that the Board's jurisdiction in 
this case would have to be based not on the appellant's 
disagreement with the December 1993 decision, but on the RO's 
issuance of the December 1996 supplemental statement of the 
case.  The only statement from the appellant concerning the 
headache disorder is that dated in July 1997, wherein he 
noted only that all pertinent evidence was of record.  He did 
not, though, discuss the reasons for any disagreement.  
Moreover, after the assignment of the evaluation in the 
December 1993 hearing officer's decision he had one year to 
file a timely notice of disagreement, and he did not do so.  
38 C.F.R. § 20.302(a).  His failure to file a timely notice 
of disagreement with the December 1993 hearing officer's 
decision frustrates appellate review and prevents the Board 
from exercising jurisdiction over a claim for a compensable 
evaluation for headaches derived from the December 1993 
hearing officer's decision.  

Although the appellant's July 1997 statement cannot serve as 
a notice of disagreement to the December 1993 hearing 
officer's decision, it might liberally be construed as a 
claim for an increased evaluation.  The RO later issued a 
November 1998 rating decision denying such an increase.  
Despite the fact that the appellant did not file a notice of 
disagreement with that rating decision, the RO issued a 
supplemental statement of the case in November 1999 
concerning this issue, again stating in a cover letter than 
an appeal had been perfected and he need not file a 
responsive statement.  Thus, even if the July 1997 statement 
were a claim for increase, which was denied in the November 
1998 rating decision, the only statements that could serve as 
a notice of disagreement are those by the representative in 
March and September 2000.  However, those statements were 
filed more than one year after the November 1998 decision and 
cannot, by definition, serve as a notice of disagreement.  
38 C.F.R. § 20.302(a).  The appellant's failure to file a 
timely notice of disagreement with the November 1998 rating 
decision prevents the Board from exercising jurisdiction over 
a claim for a compensable evaluation for headaches derived 
from the November 1998 rating decision.  For these reasons, 
the Board does not have jurisdiction over a claim for a 
compensable evaluation for headaches.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The most recent audiometry measurements showed an average 
pure tone loss of 36 decibels (dB) in the right ear and 29 dB 
in the left ear with speech recognition ability of 92 percent 
correct, bilaterally.  

3.  The left knee disability is manifested by degenerative 
joint disease, pain on use, moderate instability, and no less 
than 80 degrees flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative left knee chondromalacia patella are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Codes 5256 to 5262 
(2000).  

2.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the left knee are met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, 
Diagnostic Code 5003 (2000).  

3.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 
6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

The claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a), as they are not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (contention of 
an increase in disability severity renders claim well 
grounded).  VA has satisfied its duty to assist the appellant 
in the development of facts pertinent to the claims, 
38 U.S.C.A. § 5107(a), and the Board sees no area in which 
further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
rating, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

II.  Left Knee Disability

A.  Factual Background

The appellant had a left knee injury in July 1980 and 
arthroscopic surgery in March 1981, which found 
chondromalacia of the left patella and degenerative changes 
of the left medial meniscus.  He continued to have pain due 
to chondromalacia and degenerative changes through 1982, when 
he separated from service.  After reentering service in 1987, 
the service medical records were silent as to any left knee 
pathology until April 1990, when he complained of chronic 
left knee pain.  An x-ray report in April 1990 was normal and 
did not show chondromalacia, although he was placed on 
temporary restriction later that month.  At a physical 
evaluation board hearing in August 1990, he indicated that he 
had continuing pain and swelling in his left knee, aggravated 
by kneeling and by walking or standing for more than a few 
minutes, for which he wore a brace.  In October 1990, an 
examiner diagnosed left chondromalacia patella, and noted 
that the appellant had full range of motion without effusion, 
a stable knee joint without joint line tenderness, moderately 
severe patellofemoral crepitus noted during motion, and pain 
with patellofemoral joint compression.  In December 1990, he 
was separated from service due to disability.  

VA medical examination in September 1991 indicated that the 
appellant complained of pain and occasional swelling in the 
left knee with prolonged walking, although he had not fallen 
and wore a knee brace.  Examination revealed the patella 
tender to palpation, no effusion, and range of motion without 
crepitus to 140 degrees.  The diagnoses included 
chondromalacia patella left knee.  An x-ray of the left knee 
was negative for any pathology.  

At a January 1993 hearing, the appellant testified that he 
wore a knee brace in service, but he did not wear one to the 
hearing as it was broken.  He stated he had pain on exertion, 
but not at rest, and could not run because the pain became 
sharp.  He indicated he could walk about a block before pain, 
swelling, and instability set in.  He noted that he had 
reduced flexion, preventing kneeling or bending, with 
especially difficult pain on kneeling.  He also indicated 
that extension was difficult if the knee was flexed for some 
length of time.  He stated he had difficulty getting up 
stairs and that sometimes his knee locked when sitting.  He 
noted that he limped when he had severe pain.  He also 
indicated that a physician near the end of his service told 
him he needed left knee surgery, with only a 50 percent 
chance of success which he declined because he did not trust 
military physicians.  

VA clinical records in January 1993 revealed left knee pain 
and swelling; x-ray study was negative.  A May 1993 VA 
clinical record identified chondromalacia patella.  VA 
clinical records in August and September 1993 showed that the 
appellant fell, twisting the left knee.  There was tenderness 
and pain, but no effusion, and an x-ray study revealed 
osteoitis, medial tibial plateau.  

On VA medical examination in October 1993, the appellant 
complained of frequent left knee pain of variable intensity.  
He wore an elastic brace, but there was no locking, swelling, 
stiffness, or decreased range of motion.  Examination 
revealed no tenderness, swelling or deformity.  The ligaments 
were intact and there was moderate tenderness of the patella, 
which was normal in position and mobility.  The range of 
motion, with pain but no crepitus, was to 140 degrees.  The 
diagnosis was chondromalacia patella, left knee.  

VA clinical records from January to October 1994 indicated 
that the appellant had pain in the left knee without 
effusion, instability, tear of the medial meniscus and 
possible tear of the anterior cruciate ligament, and full 
range of motion.  X-ray studies revealed no change in the 
left knee findings.  

A VA operative report on October 28, 1994 described the 
appellant's left knee arthroscopy with partial medial 
meniscectomy and debridement of Cyclops lesion.  

VA clinical records in January 1995 showed instability 
without a brace, full range of motion, and no effusion.  VA 
clinical records in October 1995 revealed that the appellant 
used a left knee brace for moderate instability.  He 
complained of no pain or swelling and could flex his left 
knee to 120 degrees.  

A VA clinical record in April 1996 noted that the appellant 
had pain when he did not use his left knee brace and that he 
had no fluid or swelling.  

VA examination in August 1996 indicated that the appellant 
complained of continuing left knee pain preventing 
participation in sports.  Examination revealed crepitus on 
movement, no gross deformity, medial tibial plateau 
tenderness, and slight subluxation on the medial aspect of 
the left knee.  He could bring his left knee to full 
extension, but to only 100 degrees flexion.  He had pain 
trying to flex the knee past 90 degrees.  He used a cane on 
the right side for walking (apparently to address his right 
knee complaints, not herein at issue) and a brace on the left 
knee.  The diagnoses included status post surgery to the left 
knee, chondromalacia patella of the left knee, and 
degenerative joint disease of the left knee.  

In April 1997, a private physician, summarizing private 
clinical records from November 1996 to April 1997, stated 
that the appellant had undergone physical therapy for both 
knees.  As to the left knee, he continued to experience pain 
effectively controlled with a knee brace.  He continued a 
home workout program with anticipation of a potential 
arthroscopic procedure for debridement and lateral release.  
X-ray studies in November 1996 found early degenerative 
arthritic changes of the left knee.  The range of motion was 
described as both full and reduced, with findings of pain, 
tenderness, and instability, manifested by a fall in January 
1997.  

VA medical examination in January 1997 showed that the 
appellant complained of pain increased when walking, 
kneeling, weight bearing, or flexing.  Examination revealed 
no swelling, deformity, erythema, or pain, although there was 
tenderness.  Range of motion measurement was from zero to 120 
degrees.  The patella tracked without subluxation.  There 
were no neurologic findings.  An x-ray of the left knee 
showed minimal degenerative joint disease.  The diagnoses 
included status post left partial medial meniscectomy, left 
knee patellofemoral syndrome with chondromalacia noted on 
arthroscopic examination, and minimal left knee degenerative 
joint disease.  The examiner also commented that there was 
decreased knee flexion and decreased endurance in walking and 
climbing stairs.  

In June 1997, the private physician wrote that the appellant 
had myochondromalacia changes of the patella of both knees, 
with more importantly severe asymmetric insufficiency of the 
quadriceps that caused continual maltracking.  He used a new 
brace that allowed him more normal function.  He worked 
continually with home exercises and was making progress, but 
very slowly, with his rate of recovery projected in years.  
The physician indicated that the appellant was unable to 
perform work that required any significant amount of 
standing, climbing, kneeling, or squatting, but was able to 
perform sedentary work.  He prescribed physical therapy over 
the proceeding six months.  It was unclear from this letter 
whether the symptomatology was attributable to the left knee 
or to the right knee.  

In March 1998, the private physician indicated that physical 
therapy failed to resolve his symptoms and noted the 
possibility of arthroscopic surgery.  

Private clinical records in September 1998 revealed that the 
appellant underwent left knee arthroscopy, medial 
meniscectomy, lateral release, and patellar and trochlear 
groove shaving with subchondral drilling of the trochlear 
groove, as well as other procedures on the right knee.  Prior 
to surgery, the range of motion of the left knee was full 
with pain and slight lateral cant in the last 30 degrees of 
extension.  A private clinical record in October 1998 showed 
range of motion from zero to 115 degrees.  

VA medical examination in January 1999 showed that the 
appellant complained of constant pain inferomedial and 
lateral aspect of the left knee and also medially underneath 
the kneecap.  Standing, walking, or weight bearing increased 
the pain.  He noted swelling and instability for which he 
wore a brace, but no locking.  Examination revealed nontender 
arthroscopic scars, joint tenderness with effusion or 
swelling, some pain with compression, and smooth patellar 
tracking.  Range of motion was from zero to 80 degrees active 
flexion and 110 degrees passive flexion with pain.  There was 
no medial or lateral laxity.  X-ray studies showed no 
fracture or dislocation, minimal degenerative changes, and 
smooth patellar articular surfaces.  The diagnoses included 
status post surgery, chondromalacia of the left 
patellofemoral joint, and left knee degenerative joint 
disease.  The examiner noted there was limited flexion, quad 
atrophy, decreased speed of ambulation and movement of the 
knee, decreased walking distance due to pain, and estimated 
about a 25 percent decrease of flexion with exacerbation.  

In January and March 1999, the private physician stated that 
the appellant would be "disabled" for approximately another 
two months.  

VA medical examination in September 1999 showed that the 
appellant's left knee was enlarged and swollen, with 100 
degrees flexion and zero degrees extension.  There was 
cracking without crepitus or instability and definite 
enlargement of the left knee in circumference.  His gait was 
slow and cautious, and he appeared in pain.  The diagnoses 
included status post left knee surgery, chondromalacia of the 
left knee patellofemoral joint, and mild to moderate 
degenerative joint disease.  

B.  Analysis

The left knee disability is currently assigned a 20 percent 
evaluation pursuant to the criteria of Code 5257 for other 
impairment of the knee, wherein a 10 percent evaluation may 
be assigned where the evidence shows slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
may be assigned for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation may be assigned for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.  

The evidence above consistently shows the left knee 
disability to be manifested by instability.  He has worn a 
brace, complained of instability, and fallen, thus 
illustrating instability, and had two surgical procedures in 
part to resolve this instability.  The question here then is 
not whether instability is present, but the level of that 
instability.  The September 1991 VA examination noted the use 
of a knee brace.  The appellant testified in January 1993 
that he had instability after walking short distances, and 
subsequent VA clinical records noted that he fell, twisting 
his ankle.  VA examination that October revealed instability 
and the continued use of an elastic brace.  VA clinical 
records through 1994 indicate that the pain the appellant 
experienced, his principal symptom leading up to the October 
1994 surgery, was without instability.  By 1995, there was 
instability without the use of a brace to prevent what was 
described as moderate instability.  VA examination in August 
1996 described slight subluxation with the use of a brace, as 
documented by a January 1997 fall.  Despite this incident, VA 
examination in January 1997 noted the patella tracked without 
subluxation, but then a physician in June 1997 revealed 
continual maltracking and he provided a new brace.  The 
instability continued through the January and September 1999 
VA examination, without dislocation or lateral laxity, for 
which he continued to use a brace.  

The criteria for a 30 percent rating under Code 5257 requires 
evidence of severe recurrent subluxation or lateral 
instability.  Instead, the evidence summarized above 
indicates that instability exists, but at times without 
dislocation, subluxation, and lateral laxity.  He used a 
brace consistently to control pain, as well as instability, 
but the overall level of instability cannot be termed severe 
as required for an evaluation in excess of 20 percent under 
Code 5257.  As the criteria of Code 5257 are not predicated 
on loss of range of motion, an analysis of the impact of pain 
and functional loss is not necessary here.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Compare 38 C.F.R. § 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) 
(musculoskeletal disabilities involving limitation of motion 
also require an assessment of functional loss due to pain on 
use).  

Other diagnostic codes may also be analogously applicable.  
Under Code 5256, an evaluation in excess of 20 percent may be 
assigned for ankylosis of the knee.  The record, though, does 
not indicate that the appellant's left knee is ankylosed.  
Therefore, this criteria is not applicable.  Codes 5258, 
5259, and 5263 provide for evaluation of dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint, of removal of symptomatic semilunar 
cartilage, and of genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated), respectively.  38 C.F.R. § 4.71a.  However, 
these codes do not provide for more than a 20 percent 
evaluation and are thus inapplicable to this adjudication.  

Under Code 5260 for limitation of flexion of the leg, a 
noncompensable evaluation may be assigned where evidence 
demonstrates flexion limited to 60 degrees.  For flexion 
limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 30 
percent evaluation may be assigned.  The measurements of 
flexion noted in the evidence above showed flexion to 140 
degrees (September 1991, October 1993, January to October 
1994, January 1995), to 120 degrees (October 1995), to 100 
degrees (August 1996), again to 140 degrees (April 1996), to 
120 degrees (January 1997), again to 140 degrees (September 
1998), to 115 degrees (October 1998), to 80 degrees (January 
1999), and to 80 degrees (September 1999).  The standardized 
description of knee joint motion refers to full range of 
motion of the knee at 140 degrees flexion.  38 C.F.R. § 4.71.  
Thus, the most significant restriction of flexion noted by 
the evidence is to 80 degrees in January 1999.  The rating 
criteria, however, only provides for an evaluation in excess 
of 20 percent when flexion is limited to 15 degrees or less.  
The evidence of record did not demonstrate that.  Moreover, 
because the flexion measurements do not even show flexion 
limited to 45 degrees, the restriction required for a bare 
compensable evaluation, the actual rating assignable to this 
disability under Code 5260 would be noncompensable.  The 
Board must also consider the effect of pain on use of the 
knees as it impacts functional loss due to the disability.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  
There is pain on use of the left knee that appears to impact 
on his ability to walk, participate in sports, and engage in 
some employment activities, which might warrant a higher 
evaluation for functional loss due to pain on motion.  That 
additional disability would not, though, based on the facts 
here, warrant more than an additional 10 percent, thereby 
bringing the evaluation pursuant to the criteria of Code 5260 
to no more than 10 percent, far less than that required for 
an evaluation in excess of 20 percent for this disability as 
contended by the appellant.  

Under Code 5261 for limitation of extension of the leg, a 
noncompensable evaluation may be assigned for extension 
limited to 5 degrees.  Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a.  The range of measurement 
findings, though, consistently demonstrated that the 
appellant could fully extend his left knee.  Moreover, there 
was no indication in the evidence that the appellant's 
complaints of pain on use had any impact on the measurement 
of extension.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-07.  Therefore, an evaluation in excess of 20 
percent is not for application under Code 5261.  

Code 5262 provides a 10 percent evaluation for impairment of 
the tibia and fibula for malunion of the tibia and fibula 
with slight knee or ankle disability.  A 20 percent 
evaluation may be assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
evaluation may be assigned for malunion of the tibia and 
fibula with marked knee or ankle disability.  For nonunion of 
the tibia and fibula, with loose motion, requiring brace, a 
40 percent evaluation may be assigned.  38 C.F.R. § 4.71a.  
The evidence, however, did not indicate that there was any 
malunion or nonunion affecting the left tibia and fibula, 
thereby preventing the use of this criteria for evaluation of 
the disability.  

The disability might also be evaluated under the criteria of 
Code 5003 for degenerative arthritis established by x-ray 
findings, which is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, as is the case here, 
a 10 percent evaluation is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  When a knee 
disorder is rated under 38 C.F.R. § 4.71a, Code 5257 based on 
instability, and there is also limitation of knee motion 
which at least meets the criteria for a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  See VA O.G.C. 
Prec. Op. 23-97 (July 1, 1997); 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Service connection is currently in effect for postoperative 
left knee chondromalacia patella with degenerative joint 
disease.  Therefore, if the appellant has limitation of left 
knee motion which at least meets the criteria for a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Codes 5260 
or 5261, a separate evaluation may be assigned for arthritis 
with limitation of motion.  VA O.G.C. Prec. Op. 23-97 (July 
1, 1997).  In this case, the record shows that the appellant 
does not, for the reasons discussed above, have limitation of 
left knee motion to the extent required for a compensable 
rating under Codes 5260 or 5261.  However, a compensable 
rating for degenerative arthritis may still be awarded in 
certain circumstances, even where limitation of motion does 
not meet the criteria in the applicable diagnostic codes.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  Code 5003 is to 
be read in conjunction with 38 C.F.R. § 4.59, and it is 
contemplated by a separate regulation, 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system.  
"Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks, 8 Vet. App. at 420.  
In this case, as the appellant's arthritis is documented by 
x-ray studies, and because there is satisfactory evidence of 
painful motion, the Board finds that a 10 percent evaluation 
is warranted for the demonstrated left knee functional loss 
pursuant to Codes 5003, 5260 and 5261, as well as 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

In sum, the Board concludes that the portion of the 
appellant's left knee disability manifested by arthritis and 
painful motion should be rated separately from that portion 
of his left knee disability manifested by instability 
pursuant to Codes 5003 and 5257, respectively.  An evaluation 
of 10 percent for arthritis of the appellant's left knee is 
warranted pursuant to Code 5003 and 38 C.F.R. §§ 4.40, 4.45, 
4.59, in light of the painful motion shown to be of a 
noncompensable degree.  

For the reasons herein discussion, and in light of the 
evidence of record, it is the determination of the Board that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for postoperative left knee 
chondromalacia patella and that the evidence supports a 10 
percent evaluation for left knee degenerative joint disease 
with painful and limited motion.  

III.  Hearing Loss 

The evaluation of bilateral hearing loss is governed by 
38 C.F.R. § 4.85 and § 4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Impairment of auditory 
acuity is evaluated using the criteria in 38 C.F.R. § 4.85.  
The rating criteria for evaluation of diseases of the ear and 
other sense organs were recently altered, effective June 10, 
1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b 
(1998); 64 Fed. Reg. 25,202-10 (May 11, 1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).  When a 
relevant regulation changes during the pendency of an appeal, 
as is the case here, the version most favorable to appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In this case, the regulatory changes were made because 
medical science has advanced and commonly used medical terms 
have changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria and 
reflected medical advances that had occurred since the last 
review.  As the amendments did not substantively change the 
regulation for purposes of appellate review, the Board may 
proceed to adjudicate the claim in light of the new version 
of the regulation without prejudice to the appellant.  

The assignment of disability ratings for hearing impairment 
requires a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies 1000, 2000, 3000, and 4000 
cycles per second divided by four.  

To evaluate the degree of disability from bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels designated from level "I" for 
essentially normal acuity through level "XI" for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110.  
The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 dB 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 dB or less at 
1000 Hz, and 70 dB or more at 2000 Hz, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That Roman numeral designation will then be 
elevated to the next higher Roman numeral designation.  
38 C.F.R. § 4.86(b).  


The appellant developed high frequency sensorineural hearing 
loss during service when he served on the flight line of air 
base.  When he separated from service, the June 1990 
examination showed pure tone thresholds, in dB, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

10
10
30
70
LEFT

0
10
30
35

VA examination in September 1991 revealed pure tone 
thresholds, in dB, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

10
10
40
55
LEFT

5
15
30
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone loss was 29 dB in the right ear and 23 
dB in the left ear.  

A VA clinical record in March 1993 showed the results of an 
audiological evaluation indicating that pure tone thresholds, 
in dB, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

20
20
35
75
LEFT

0
15
35
45

The assessment was bilateral mild sensorineural hearing loss 
with unusually low word discrimination.  It was noted, 
however, that the results were not usable for adjudicatory 
purposes without a VA Form 21-2164.  

VA examination in October 1993 revealed pure tone thresholds, 
in dB, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

10
15
30
70
LEFT

5
15
35
40

The average pure tone loss was 31 dB in the right ear and 24 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent correct in the right ear 
and of 86 percent correct in the left ear.  The appellant 
wore a hearing aid in his right ear.  The hearing loss was 
described as mild to moderately severe in the right ear and 
mild in the left ear.  

VA August 1996 audiology indicated that pure tone thresholds, 
in dB, was:  




HERTZ




1000
2000
3000
4000
RIGHT

5
25
40
65
LEFT

5
15
30
45

The average pure tone loss was 34 dB in the right ear and 24 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent correct in both ears.  The 
loss was described as mild to moderately severe for the right 
ear and mild to moderate for the left ear.  

VA examination in September 1999 showed pure tone thresholds, 
in dB, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
25
35
75
LEFT

10
20
40
45

The average pure tone loss was 36 dB in the right ear and 29 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in both ears.  The right 
ear loss was described as mild to severe and mild to moderate 
on the left.  

To determine the appropriate evaluation, the audiometry 
measurements set forth above are applied to Table VI of 
38 C.F.R. § 4.85.  (As the in-service, June 1990 examination 
did not report average pure tone losses or speech audiometry 
measurements, and because March 1993 VA examination was 
declared unusable for adjudicatory purposes, these results 
will not be used to assign an evaluation.)  This application 
yields the following Roman numeric designation results:

Examination:			Right Ear:		Left Ear:

September 1991			 II			  I
October 1993				IV			 II
August 1996				  I			  I
September 1999			  I			  I

Each set of Roman numerals is then applied to Table VII of 
38 C.F.R. § 4.85 to determine the percentage disability 
evaluation applicable to each test date.  In this case, the 
analysis produces a noncompensable rating for each 
examination date.  For this reason, it is the Board's 
determination that the preponderance of the evidence is 
against the current assignment of a compensable rating for 
bilateral hearing loss.  




	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for postoperative left 
knee chondromalacia patella with degenerative joint disease 
is denied.  

An evaluation of 10 percent for left knee degenerative joint 
disease with painful and limited motion is granted.  

A compensable evaluation for bilateral hearing loss is 
denied.  



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals



 

